SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1095
KA 15-01804
PRESENT: WHALEN, P.J., CENTRA, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

JULIE R. WISNIEWSKI, DEFENDANT-APPELLANT.


LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (ERIN E. MCCAMPBELL OF
COUNSEL), FOR DEFENDANT-APPELLANT.

JOSEPH V. CARDONE, DISTRICT ATTORNEY, ALBION (KATHERINE BOGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Orleans County Court (James P.
Punch, J.), rendered August 17, 2015. The judgment convicted
defendant, upon a jury verdict, of driving while intoxicated, a class
D felony, and driving while ability impaired.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting her upon a jury
verdict of driving while intoxicated (Vehicle and Traffic Law §§ 1192
[2]; 1193 [1] [c] [ii]) and driving while ability impaired (§ 1192
[1]), defendant contends that County Court erred in denying her motion
to suppress evidence arising from the allegedly improper stop of her
vehicle. We reject that contention. The police may stop a vehicle
“when there exists at least a reasonable suspicion that the driver or
occupants of the vehicle have committed, are committing, or are about
to commit a crime” (People v Robinson, 122 AD3d 1282, 1283 [internal
quotation marks omitted]). We conclude that the police had reasonable
suspicion to stop defendant’s vehicle based on the contents of the 911
call from an identified citizen informant (see People v Argyris, 24
NY3d 1138, 1140-1141, rearg denied 24 NY3d 1211, cert denied ___ US
___, 136 S Ct 793; People v Torres, 125 AD3d 1481, 1482, lv denied 25
NY3d 1172; People v Van Every, 1 AD3d 977, 978-979, lv denied 1 NY3d
602). The evidence in the record establishes that the information
provided by the identified citizen informant “was reliable under the
totality of the circumstances, satisfied the two-pronged Aguilar-
Spinelli test for the reliability of hearsay tips in this particular
context and contained sufficient information about” defendant’s
commission of the crime of driving while intoxicated (Argyris, 24 NY3d
                                 -2-                         1095
                                                        KA 15-01804

at 1140-1141; see Torres, 125 AD3d at 1482).




Entered:   February 3, 2017                    Frances E. Cafarell
                                               Clerk of the Court